Title: John Adams to Tristram Dalton, 5 March 1785
From: Adams, John
To: Dalton, Tristram


        
          Dear Sir
          Auteuil near Paris March 5. 1785.
        
        I had last night the Pleasure of your Letter of Decr: 21. I cannot, indeed Sir flatter myself at present that the Nation will receive, “the greatest Benefits” from any of my Labours in a public Line. It is a Consolation to me under all discouragements, to reflect upon services, which I have now & then had Opportunities of rendering. But such Occasions rarely occur: public Life is like a long Journey, in which we have immense Tracks of waste Countries to pass through, for a very few grand and beautiful Prospects. at present, I scarcely see a possibility of doing any thing for the public worth the Expence of maintaining me in Europe.
        England and Spain seem determined, not to treat at all with us in France. The former proposes that we should send a Minister to London to treat there. such a Minister decently supported, would be a Protection to our Countrymen there: would keep up the Countenances of our Friends, and would hold in some degree of awe, our Enemies— Such are the habits of European Minds, that the bare presentaion to the King, and the mere Appearance at Court and among the Diplomatic Body of an american Minister would have a great Effect upon the Sentiments of the Nation. He would be a Center of Union, & would form acquaintances with foreign Ministers, which would have weight at Court, in the City, and in the Country. He would be able to contradict and discredit a Thousand lies with which the public Papers are filled, which prejudice and sour the Minds of the People. In short it appears to me, that we ought to try this Experiment, and if it does not succeed, we cannot be worse. America will probably then unite in measures to do herself Justice; We have the means in our Power. Duties sufficiently

high upon even “Gew gaws and Luxuries” would probably answer the end.
        At present we hear but one side of the Question. The foreign Ministers at the Court of Versailles, who represent sovereigns, friendly to the House of Bourbon, are the only ones who are in any degree unreserved to the American Ministers. The Ambassadors from all the Courts which are jealous of that House are totally on the Reserve.— The Ambassadors from Sweeden, Prussia, Holland will be sociable but those from the two Empires, and from the most of the States of Germany, are buttoned up. They are afraid of our observing a Look or a Word and communicating it to the French Ministers. An American Minister in London would be in a contrary predicament. and it is there if any where that the other half of Europe would be laid open to Congress. We should preserve our friendship with France, but we may depend upon it, that while we maintain our neutrality, the better Terms, we appear to be upon with the other Powers of Europe, the more friendly to us will both the French and English be.
        Congress however are the best Judges of this Measure and they may have reasons against it, that I am not aware of.
        I think your apprehensions of the English compleating their Settlements in Nova Scotia so far as to supply their Islands with Fish and Lumber, and themselves with Oil, can never be realized. I have heretofore, and lately had several Conversations with the Marquis and with several other Noblemen on the subject of our Oil, and Pot ash, and Fish, and I doubt not that our Merchants might find a Market here for large Quantities of those Articles if they would open Correspondences. But while the English give Credit, our Merchants look no further. Mr Tracey and Mr: Jackson I believe collected some Information upon these subjects. We are much less in the Power of the English than either they or we imagine, as a little time will show. Why dont our Merchants speculate in Italy, every Port of which would be glad to see them? are they terrified by the Lies told in the English Papers of the Vessels taken by the Algerines?
        yours affectionately.
      